Citation Nr: 1209192	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-13 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement in October 2007.  A statement of the case was issued in March 2009.  The Veteran perfected his appeal in April 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After preliminary review of the claims file, the Board belives further development is necessary to fully assist the Veteran with his claim.  The RO has dened the claim on the basis that recent VA examination in September 2011 was to the effect that the Veteran did not meet the criteria for a diagnosis of PTSD.  Medical evidence of current disability is one requirement for service connection. 

However, the record also shows that Dr. JJL, a Licensed Psychologist, reported treating the Veteran on a number of occasions in the past for PTSD.  In effect, there are two conflicting medical opinions regarding whether a diagnosis of PTSD is warranted.  Further examination to include psychological testing for PTSD (if feasible) would be helpful to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA PTSD examination to include (if possible) specialized psychological testing for PTSD as well as clinical examination by a psychiatrist (if possible.)  It is imperative that the claims file be made available to and be review by the examiner in connection with the examination.  

After reviewing the claims file, reviewing the results of any psychological testing, and clinically examining the Veteran, the examiner should clearly report whether a diagnosis of PTSD is warranted.  If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether the PTSD is related to fear of hostile military activity during the Veteran's service.    

2.  After completion of the above, the RO should review the expanded record and determine if service connection for PTSD is warranted.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


